DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/22/2021 has been entered. The Applicant has amended the independent claims 1 and 15. Claims 1-21 are pending.

Response to Arguments
The Applicant’s argument filed on 2/22/2021 have been fully considered. The Applicant’s explanation in remarks with respect to the objection to the drawings and rejection under 112(a) are persuasive and the objection to the drawings and the rejection under 112(a) have been withdrawn.  Applicant’s arguments with respect to the rejection of independent claims 1 and 15 are based on new amendments. Further search of the amended limitations revealed prior arts, US 5,133,602; US 5,637,881; US 4,764,014; US 6,804,009 and US 6,025,956, made of record, which are considered pertinent to applicant's disclosure, but fails to teach or reasonably suggest the amended limitations. Therefore, the arguments are persuasive, and the rejection has been withdrawn.



Reasons for Allowance
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Claims 1 and 15 are allowable over the prior art of record for at least the reason that, even though the prior art discloses, a fluorescence microscope, an incoherent light source to produce a light beam; a first linear polarizer configured to receive the light beam from the incoherent light source; a plurality of equidistant parallel slits configured to be illuminated by the light beam after passing through the first polarizer; a Wollaston prism comprising two birefringent wedges, each birefringent wedge with an optical axis, configured to divide the light beam into two spherical waves to generate a plurality of light-sheet structured patterns; a first converging lens with a front focal plane, configured to receive the divided light beam after passing through the Wollaston prism, wherein the front focal plane is collinear with the plurality of equidistant parallel slits; the prior art fails to teach, or reasonably suggest, a second linear polarizer configured to receive the light beam after passing through the first converging lens but prior to illuminating a sample” (claim 1), and “after passing the beam through the second polarizer, illuminating a sample with the beam; capturing images from the sample through a recording system; and processing the captured images” (claim 15); in combination of the other limitations of the claims 1 or 15.
Claims 2-14 and 16-21 are allowable for depending on independent claim 1 or 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/R.A/Examiner, Art Unit 2872


/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872